Citation Nr: 0627102	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  96-00 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to May 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California that granted the veteran's claim of 
entitlement to service connection for a left knee disorder 
with an evaluation of 10 percent.  The veteran perfected a 
timely appeal of this determination to the Board.  In an 
April 1995 rating decision, the RO granted entitlement to an 
increased rating of 20 percent.  The veteran continued to 
appeal his rating.

This matter was previously before the Board in September 
2000, and again in November 2004, and both times was remanded 
for further development.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2000, the Board remanded this matter in order 
for the RO to obtain a VA orthopedic examination.  In its 
remand, the Board specifically pointed out that the new 
examination must comply with guidance provided by the United 
States Court of Veterans Claims (Court) in the case of DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The Board noted that 
according to DeLuca, in evaluating joint disabilities, VA has 
a duty to determine whether the joint in question exhibits 
weakened movement, excess fatigability, or incoordination, 
and whether pain could significantly limit functional ability 
during flare-ups or when the joint is used repeatedly over 
time.  The Board furthermore noted that according to the 
Court, these determinations should be made by an examiner and 
should be expressed in terms of the additional loss of range 
of motion due to these factors.

Likewise, in its November 2004 remand, the Board ordered that 
on VA examination, the examiner should render specific 
findings as to whether, during the examination, there is 
objective evidence of pain on motion, weakness, excess 
fatigability, and incoordination.  The Board also stated that 
the examiner should indicate whether and to what extent the 
veteran experiences functional loss during flare-ups of pain 
and/or weakness of his knees (to include with use or upon 
activity) as a result of the service-connected disabilities.  
Moreover, the Board stated that to the extent possible, the 
examiner should express such functional loss in terms of 
additional degrees of limited motion on both flexion and 
extension.  If the examiner was unable to provide the 
requested information with any degree of medical certainty, 
the examiner was to so indicate.

Pursuant to the Board's November 2004 remand, the veteran was 
afforded a VA examination in December 2005.  However, the 
findings of the examiner failed to comply with any of the 
above orders of the November 2004 remand, although it is 
clear that request for the examination contained the 
instructions set forth above.

A remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders, and imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Because VA's noncompliance with the Board's 2004 
remand is prejudicial to the veteran, this case must be 
remanded for an adequate VA examination.  The RO should thus 
ensure that the examination report is in full compliance with 
the REMAND directives and, if not, take corrective action.  
The Board regrets the further delay that another REMAND will 
impose on appellate adjudication of this case.

Furthermore, the Board notes that the veteran is currently 
rated under Diagnostic Code 5257, under which other 
impairment of the knee is evaluated.  Under Diagnostic Code 
5257, a veteran is typically rated according to the degree of 
recurrent subluxation or lateral knee instability he or she 
suffers.  Accordingly, the new VA examination should make 
specific findings as to the degree of recurrent subluxation 
or lateral instability suffered by the veteran in his left 
knee.


Accordingly, the case is REMANDED for the following action:

1.	All up-to-date VA and private treatment 
records pertaining to the left knee 
should be secured for inclusion in the 
claims file.

2.	The RO should schedule the veteran for 
a VA examination to determine the 
nature, extent and severity of the 
veteran's left knee disability.  It is 
imperative that the examiner who is 
designated to examine the veteran 
reviews the evidence in the claims 
folder, including a complete copy of 
this remand, and acknowledges such 
review in the examination report.  In 
addition, the RO should advise the 
veteran that the examination requested 
in this remand is deemed necessary to 
evaluate his claim and that his 
failure, without good cause, to report 
for scheduled examination could have a 
negative impact on his claims.  

All appropriate tests and studies, 
including range of motion studies, 
should be conducted, and all clinical 
findings should be reported in detail.  

In addition, the examiner should render 
specific findings as to: (1) whether 
the veteran experiences recurrent 
subluxation or lateral knee instability 
and, if so, to what degree he 
experiences either; (2) whether during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and 
incoordination; (3) whether, and to 
what extent, the veteran experiences 
functional loss during flare-ups of 
pain and/or weakness of his knees (to 
include with use or upon activity) as a 
result of the service-connected 
disabilities.  

To the extent possible, the examiner 
should express such functional loss in 
terms of additional degrees of limited 
motion on both flexion and extension.  
If the examiner is unable to provide 
the requested information with any 
degree of medical certainty, the 
examiner should so indicate.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

3.	The RO should carefully review the 
examination report and ensure that it 
is in compliance with the REMAND 
directives.  Then, after undertaking 
any additional development deemed 
appropriate, the RO should review the 
entire evidentiary record and 
readjudicate the issue on appeal.  If 
any remaining benefit sought is not 
granted to the veteran's satisfaction, 
the RO should issue an appropriate 
supplemental statement of the case.  
The requisite period of time for a 
response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


